                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

CARMEN M. SANTIAGO-MARIN,

       Plaintiff,

v.                                                                Case No: 5:20-cv-434-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                   ORDER OF DISMISSAL

       In this consent Social Security appeal, Plaintiff has filed an unopposed motion to

dismiss the case with prejudice. (Doc. 31). Pursuant to the motion and in accordance with

Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the Clerk is directed to enter

judgment dismissing this case with prejudice, each party to bear its own attorney’s fees and

costs. The Clerk is further directed to terminate all pending motions and close the file.

       DONE and ORDERED in Ocala, Florida on July 12, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties
